Citation Nr: 1808106	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-23 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a right knee disability characterized as degenerative joint disease status post arthroscopy and arthrotomy.

2. Entitlement to a compensable disability rating for right knee surgical scars.


REPRESENTATION

Veteran represented by:	Deana M. Adamson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1983 to October 1986.  The Veteran received multiple awards and medals including the Good Conduct Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a left knee disability has been raised by the record in a March 2014 VA examination statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  To the extent that the Veteran desires to file a claim for service connection for a left knee disability, he is advised that a complete claim on an application form prescribed by VA regulations is required.  38 C.F.R. § 3.155 (2017).

The issue of entitlement to a rating in excess of 10 percent for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

During a September 2017 Board hearing, the Veteran notified the Board of his intention to withdraw his appeal for an initial compensable disability rating for right knee surgical scars.

CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an initial compensable disability rating for right knee surgical scars by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, during a September 2017 Board hearing, the Veteran requested to withdraw the issue of an initial compensable disability rating for right knee surgical scars.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.


ORDER

The claim of entitlement to an initial compensable disability rating for right knee surgical scars is dismissed.



REMAND

The Veteran seeks a rating in excess of 10 percent for his service-connected right knee disability characterized as degenerative joint disease status post arthroscopy and arthrotomy.  At a September 2017 Board hearing, the Veteran testified that his right knee disability had worsened; he had constant pain in his right knee and his right knee was unstable.  He testified that he used a knee brace every day, and it was issued to him because his knees were giving out and because of weakness.  He also used a cane when he had sharp shooting pain in his right knee to keep him from tilting to one side.  He would take medication to treat his knee pain, and used to get injection shots to relieve the knee pain, however, the effects of the shots lasted approximately a week.  The Veteran testified that he has had to leave work early due to the severity of his right knee pain.  The Veteran's representative asserted that the 2014 VA examination was inadequate because it did not provide a rationale for being unable to test for joint stability and did not discuss the functional impact of flare-ups.

The Veteran was afforded VA examinations in April 2012, August 2012 and March 2014, which reflected a diagnosis of degenerative joint disease and meniscal tear.  The March 2014 VA examiner noted that he was unable to perform a joint instability test on the Veteran's right knee; however, the examiner was able to test the Veteran's left knee and found that it had normal joint stability.  The examiner did not explain why a joint stability test could not be performed on the Veteran's right knee.  Further, the examiner did not indicate whether the examination was conducted during a flare-up, and the examiner did not discuss the functional impact of flare-ups.

Direct observation of functional impairment during a flare-up is not a prerequisite to offering an opinion.  Sharp v. Shulkin, 29 Vet. App. 26, 35 (2017).  In Sharp, the United States Court of Appeals for Veterans Claims (Court) explained that neither the law nor VA practice require that an examination be conducted during a flare for the functional impairment caused by flares to be taken into account.  Id. at 34.  The Court noted that the VA Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from Veterans.  Id. at 35.  Therefore, examiners may offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of Veterans.  Id.  The Board may accept a VA examiner's statement that an opinion cannot be offered without resorting to speculation, only after a determination, that the inability to provide an opinion without resorting to speculation reflects the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.  Id. at 33.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's service-connected right knee disability.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

The examiner should conduct range of motion testing of the right knee.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee condition.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examination must include testing of the right knee joint for pain on both active and passive motion, in weight-bearing, nonweight-bearing and stability.  The examiner is not required to provide range of motion testing of the opposite joint (left knee) as it is not considered undamaged.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


